FILED
                            NOT FOR PUBLICATION
                                                                           APR 26 2017
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


OMAR CHAVEZ,                                     No.   15-17287

              Plaintiff-Appellant,               D.C. No. 3:14-cv-05038-MEJ

 v.
                                                 MEMORANDUM*
CITY OF PETALUMA; et al.,

              Defendants,

 and

COUNTY OF SONOMA and STEVE
FREITAS, Sonoma County Sheriff,
individually and in his official capacity,

              Defendants-Appellees.


                   Appeal from the United States District Court
                      for the Northern District of California
                  Maria-Elena James, Magistrate Judge, Presiding

                       Argued and Submitted April 19, 2017
                            San Francisco, California




       *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
Before: REINHARDT and TASHIMA, Circuit Judges, and MOLLOY,** District
Judge.

      Omar Chavez was detained in the Sonoma County Jail for more than 60 days

on a parole hold when, in fact, he was not on parole. He appeals from the district

court’s dismissal of his claims under 42 U.S.C. § 1983 seeking relief against the

County of Sonoma and Sheriff Steve Freitas for violating his rights under the Due

Process Clause.

      The district court dismissed Chavez’s First Amended Complaint, among

other reasons, because the complaint did not plausibly allege facts to support

liability for the County under Monell v. Department of Social Serv., 436 U.S. 658

(1978), and because Sheriff Freitas was immune from suit in his personal capacity.

In his briefs on appeal, Chavez did not contest either the Monell ruling or the

immunity ruling. Accordingly, the judgment of the district court is AFFIRMED.




      **
              The Honorable Donald W. Molloy, United States District Judge for
the District of Montana, sitting by designation.
                                          2